PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov










BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number 16327058
Filing Date: 02/21/19
Appellant(s): Arne Trollsch



__________________
 Brian M. Duncan (Reg. No. 58,505)
For Appellant


EXAMINER’S ANSWER




This is in response to the Appeal Brief filed 01/25/21 appealing from the Office action mailed 08/21/20. 

(I) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/15/2018 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the 
            Claims 1-3, 5-6, 10-13, 15-16, 20-22, are rejected under 35 U.S.C. 103 as being unpatentable over Pape et al. (Pub. No. 2017/0322149) in view of Yi et al. (U.S. Pub. No. 2007/0279633).  
            Claims 4, 14, are rejected under 35 U.S.C. 103 as being unpatentable over Pape et al. (Pub. No. 2017/0322149), in view of Yi et al. (U.S. Pub. No. 2007/0279633), and further in view of Barritault et al. (U.S. Pub. No. 2017/0241904). 
            
(II) The following ground(s) of rejection are applicable to the appealed claims
            1.          Claims 1-3, 5-6, 10-13, 15-16, 20-22, are rejected under 35 U.S.C. 103 as being unpatentable over Pape et al. (Pub. No. 2017/0322149) in view of Yi et al. (U.S. Pub. No. 2007/0279633). Hereafter “Pape”, “Yi”.
            Regarding Claims 1, 11, Pape teaches 
           a radiation source, (figure 1, emitter 5; Figure 4, emitters 5a-d);
           a first detector element, (figure 4, detector 4a);  
           a second detector element, (figure 4, detector 4b); and
           a reflector array, (figure 1, mirrors 6, 7 are not different from a reflector array), the reflector array defining a first optical path between the radiation source and the first detector element (figure 1, beam path from emitter 5, reflected on mirrors 6, 7, and received by detector 4 is not different from a first optical path.  Figure 4, it is inherent that beam path from emitter 5a-b, or 1st radiation source 2a, reflected on mirrors 6, 7, and received by detector 4a is not different from a first optical path) and the reflector array defining a second optical path between the radiation source and the second detector element, (figure 4, it is inherent that beam path from emitter 5c-d, or 2nd radiation source 2b, reflected on mirrors 6, 7, and received by detector 4b is not different from a second optical path), wherein the first optical path has 
             Although Pape does not teach the radiation source being configured to emit at least a beam of radiation along the first optical path such the beam of radiation intersects itself at least twice, Yi teaches, (figures 4, 6a-b, 7a-b, 13, [0099, 0103, 0105]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Pape by having beam of radiation along the first optical path such the beam of radiation intersects itself at least twice, in order to change the length of the optical paths, ([0099, 0103, 0105]).

            Regarding Claims 2, 12, although Pape does not teach the first optical path has at least three points of intersection with itself, Yi teaches (figures 4, 6a-b, and 7a-b, 13, [0099, 0103, and 0105].  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Pape by having beam of radiation along the first optical path such the beam of radiation intersects itself at least twice, in order to change the length of the optical paths, ([0099, 0103, 0105]).


[AltContent: textbox (A)][AltContent: textbox (A)]
    PNG
    media_image2.png
    1287
    1689
    media_image2.png
    Greyscale


Regarding Claims 3, 13, Pape teaches a wall element enclosing a measuring chamber wherein the radiation source the first detector element and the reflector array are arranged at the wall element, (figure 1, all elements are arranged on the wall of cuvette 3).
Regarding Claims 6, 16, Pape teaches the reflector array has a first mirror element and a second mirror element as well as a first concave mirror element and a second concave mirror element for the first optical path; a focus of the reflector array is located on the radiation source and the another focus of the reflector array is located on the first detector element; and the concave mirror elements are parabolic, (figure 1, concave mirror 7 is not different from parabolic mirror.  First concave mirror element and a second concave mirror element in Pape’s reference could be the same element 7).
    Regarding Claims 10, 20, Pape teaches an optical filter element is arranged between the measuring chamber and the first detector element or between the measuring chamber and the second detector element or between the measuring chamber and the first detector element and the second detector element, ([0004, 0006, 0014, 0016, 0019, 0023, 0026, 0033, 0035, 0036]).
             Regarding Claims 5, 15, Pape teaches all the limitations of claim 1 as stated above except for the second optical path has no point of intersection with itself.  Yi teaches the second optical path has no point of intersection with itself, (Figure 1, beam 30, 32). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Pape by having optical path has no point of intersection with itself in order to have different light path.
             Regarding Claims 21, 22, although Pape does not teach the reflector array has a first mirror element, a second mirror element, a first concave mirror element and a second concave mirror element, the first mirror element, the second mirror element, the first concave mirror element and the second concave mirror element defining at least a portion of the first optical path, the first mirror element having a first mirror element portion located adjacent to the first concave mirror element, the second mirror element having a second mirror element portion located adjacent to the second concave mirror element, Yi teaches, (Figure 2, mirrors 2, 4; Figure 4, mirrors 12A, 13A). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Pape by having first concave mirror element and a second concave mirror element in order to reflect light beam with different light paths.

             2.          Claims 4, 14, are rejected under 35 U.S.C. 103 as being unpatentable over Pape et al. (Pub. No. 2017/0322149), in view of Yi et al. (U.S. Pub. No. 2007/0279633), and further in view of Barritault et al. (U.S. Pub. No. 2017/0241904). Hereafter “Pape”, “Yi”, “Barritault”.
             Regarding Claims 4, 14, Pape teaches all the limitations of claim 1 as stated above except for the wall element extends in a plane, in which the first optical path has a pentagonal or hexagonal cross section.  Barritault teaches the wall element extends in a plane, in which the first optical path has a pentagonal or hexagonal cross section, (Figures 5, 6). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Pape by having the wall element extends in a plane, in which the first optical path has a pentagonal or hexagonal cross section in order to have reflected light beams respectively.

        (III) SUMMARY OF THE CLAIMED SUBJECT MATTER 
             With respect to Appellant’s Appeal Brief filed on 01/25/21.
             CLAIM 1:
             The limitation on page 2, lines 13-15 is not disclosed in the claims.  Therefore, this limitation is not considered in the Office Action.
             CLAIM 11:
             The limitation on page 5, lines 6-17 is not disclosed in the claims.  Therefore, this limitation is not considered in the Office Action.

(IV) Response to Argument
                      1. CLAIMS 1, 11: 
                      With respect to Appellants’ Appeal Brief filed on 01/25/21 regarding rejected claim 1 on pages 9-10, and claim 11 on page 16-17, the examiner respectfully disagrees.   
                     The appellants argue “The final rejection relies on the teachings of Yi et al. to disclose a radiation source that emits a beam of radiation that intersects itself at least twice as featured in the present invention ... a gas sensor that has an arrangement of an emitter and a detector at a concave mirror can only be produced with great effort due to the curved surface of the concave mirror (see paragraphs [0006] and [0007] of Pape et al. … Yi et al. discloses the exact arrangement that Pape et al. discloses should be avoided. … the teachings of Yi et al. are in conflict with the teachings of Pape et al.”  
                 First, in response to appellant’s argument that the teachings of Yi are in conflict with the teachings of Pape, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  It is noted that the combination of Pape’s reference and Yi’s reference is used to clarify the limitation “the beam of radiation intersects itself at least twice”.  This limitation is the only limitation that is not expressly taught in Pape’s reference.  Yi teaches, “the beam of radiation intersects itself at least twice”, (figures 4, 6a-b, 7a-b, 13).  Therefore, Yi’s reference is not required to disclose all limitations of the claims, which Pape’s reference has already taught except for the limitation “the beam of radiation intersects itself at least twice”.  
Second, Pape’s reference discloses: “the drawback that an arrangement of the light bulb and light wave detectors at the concave mirror can only be produced with great effort because of the curved surface of the concave mirror”, (Pape, [0006], lines 14-17).  While Pape’s reference may teach an arrangement at the concave mirror can only be produced with great effort, this does not teach away because it does not teach that it can’t be done, but rather teaches a different preferred way.  In the other words, in the Examiner’s point of view, if the light bulb and light wave detectors are not arranged at the curved surface, the gas sensor may work more efficiently.  Moreover, the claims do not require that the light bulb and light wave detectors are not arranged at the curved surface.  In the other words, the limitation “a gas sensor that has an arrangement of an emitter and a detector at a concave mirror can only be produced with great effort due to the curved surface of the concave mirror” must be disclosed clearly in the claims in order to be considered. 
Third, as indicated in the Interview Summary Record mailed on 10/23/20, and Advisory Action mailed on 11/04/20, it is inherent that Pape’s reference, in figure 1, the emitter 5 emits plurality light beams, not only the two light beams shown in the drawings.  The plurality of light beams from emitter 5 can intersect itself multiple times more than twice.  For example, the below figure 1a shows green light beam A, intersects itself at least twice.  Therefore, instead of inherently teaching by Pape, the combination of Pape’s reference and Yi’s reference is to clarify only the limitation, “the beam of radiation intersects itself at least twice”.    
In conclusion, Appellants’ argument: “the teachings of Yi et al. are in conflict with the teachings of Pape et al.” is not persuasive. 


[AltContent: arrow][AltContent: textbox (A)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    141
    609
    media_image3.png
    Greyscale

Figure 1a

                      2. CLAIMS 2, 12: 
                       With respect to Appellants’ arguments regarding rejected claim 2 on page 11, and claim 12 on page 17-18, the examiner respectfully disagrees.  The Appellants argue, “Yi et al. as a whole do not teach or suggest a first optical path that has at least three points of intersection with itself”.  A similar explanation as the explanation for the rejection of claim 1 above would apply. As seen above, the green path intersects with itself at least three times.
                      3. CLAIMS 3, 13: 
                       With respect to Appellants’ arguments regarding rejected claim 3 on page 12, and claim 13 on page 19, the examiner respectfully disagrees.  The Appellants argue, “Yi et al. as a whole do not provide any teaching or suggestion that directs a person of ordinary skill in the art toward a radiation source that is configured to emit at least a beam of radiation along a first optical path such the beam of radiation intersects itself at least twice, wherein a wall element encloses a measuring chamber and the radiation source, a first detector element and a reflector array are arranged at the wall element”.   Please see the explanation indicated in claims 1, 11 above for the argument “Yi et al. as a whole do not provide any teaching or suggestion that directs a person of ordinary skill in the art toward a radiation source that is configured to emit at least a beam of radiation along a first optical path such the beam of radiation intersects itself at least twice”.  In other words, the argument “the teachings of Yi et al. are in conflict with the teachings of Pape et al.” is not persuasive. 
         Further, as indicated in the Final Office Action mailed on 08/21/20, Pape teaches a wall element enclosing a measuring chamber wherein the radiation source the first detector element and the reflector array are arranged at the wall element, (figure 1, detector 4, radiation source 2, mirror 6, all these elements are arranged on the side wall of cuvette 3).
                      4. CLAIMS 5, 15: 
                       With respect to Appellants’ arguments regarding rejected claim 5 on pages 12-14, and claim 15 on page 19-21, the examiner respectfully disagrees.  The current claim 5 or claim 15 discloses, “the second optical path has no point of intersection with itself”.  Appellants argue “Pape et al. discloses that it is critical that each of the first light beam L and the second light beam L is reflected many times, e.g. four times or six times, such that the first light beam L intersects itself once and the second light beam L intersects itself once before the first light beam L and the second light beam L reach the detector 4 since the numerous reflections advantageously allows even weakly absorbed gases to be measured and provides a compact gas sensor (see paragraphs [0017] and [0033] of Pape et al.)”.  Nowhere in Pape’s reference discloses there is an optical path which has no point of intersection with itself.  However, this is not found persuasive.  
The combination of Pape’s reference and Yi’s reference is to clarify the limitation “the second optical path has no point of intersection with itself”.  This limitation is not expressly taught in Pape’s reference.  Yi expressly teaches, “an optical path has no point of intersection with itself”, (figure 1, beam 30, 32).  Yi is not required to disclose all other limitations of the claims, as discussed above, which Pape’s reference has already taught.  
Further, as indicated in the Interview Summary Record mailed on 10/23/20, and Advisory Action mailed on 11/04/20, it is inherent that in Pape’s reference, figure 1, the emitter 5 emits a plurality of light beams, not only the two light beams shown in the diagram.  The plurality of light beams from emitter 5 can include a light beam that has no point of intersection with itself.  For example, the below figure 1b shows orange light beam B, has no point of intersection with itself.   Further, it is noted that multiple reflections can occur without the path intersecting itself, thus allowing even weakly absorbing gases to be detected.  As discussed above, the combination of Pape’s reference and Yi’s reference is only to clarify this limitation, “no point of intersection with itself”.
In conclusion, Appellants’ argument “Yi et al. are in direct conflict with the teachings of Pape et al.” is not persuasive. 

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (B)]
    PNG
    media_image3.png
    141
    609
    media_image3.png
    Greyscale

Figure 1b


                      5. CLAIMS 6, 16: 
                       With respect to Appellants’ arguments regarding rejected claim 6 on pages 14-15, and claim 16 on page 21-22, the examiner respectfully disagrees.  The Appellants argue “Pape et al. does not disclose a reflector array that has a first mirror element, a second mirror element, a first concave mirror element and a second concave mirror element for a first optical path, wherein the concave mirror elements are parabolic as claimed.”  Pape teaches clearly a reflector array that has a first mirror element, (the below figure 1c, mirror C) a second mirror element, (the below figure 1c, mirror D) a first concave mirror element (the below figure 1c, concave mirror E) and a second concave mirror element (the below figure 1c, mirror F) for a first optical path, (green light beam optical path A in the figure 1a above is an example of the first optical path), wherein the concave mirror elements are parabolic, (the below figure 1c shows mirror 7, E, F are not different from parabolic mirror).   
                     Further, the claims does not require that a first mirror element and a second mirror element are different, and a first concave mirror element and a second concave mirror element are different.  In the other words, as indicated in the Final Office Action, these mirrors could be the same mirror.
[AltContent: textbox (F)][AltContent: arrow][AltContent: textbox (E)][AltContent: arrow][AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (D)][AltContent: arrow]
    PNG
    media_image3.png
    141
    609
    media_image3.png
    Greyscale

Figure 1c

                      6. CLAIMS 10, 20: 
                       With respect to Appellants’ arguments on pages 15-16, 22-23, regarding the rejection(s) of claim(s) 10, 20, the examiner respectfully disagrees.  The current claims 10, 20 require, “an optical filter element is arranged between the measuring chamber and the first detector element or between the measuring chamber and the second detector element or between the measuring chamber and the first detector element and the second detector element”.   As indicated in the Final Office Action, Pape clearly teaches this limitation in paragraphs [0014, 0016, 0023, 0026, 0033, 0035, and 0036].  
                       Further, Appellants’ argument “a beam of radiation intersects itself at least twice … an emitter and a detector should not be arranged adjacent to a concave surface” is not persuasive.  Please see the explanation regarding claims 1, 11 above.  

                      7. CLAIMS 21, 22: 
                      With respect to Appellants’ arguments on pages 23-25, regarding the rejection(s) of claim(s) 21, 22, the examiner respectfully disagrees.  The current claims 21, 22 disclose “the reflector array has a first mirror element, a second mirror element, a first concave mirror element and a second concave mirror element, the first mirror element, the second mirror element, the first concave mirror element and the second concave mirror element defining at least a portion of the first optical path, the first mirror element having a first mirror element portion located adjacent to the first concave mirror element, the second mirror element having a second mirror element portion located adjacent to the second concave mirror element”.
                     Similar explanation is in Claims 6, 16, the above.  Pape teaches clearly a reflector array that has a first mirror element, (the above figure 1c, mirror C) a second mirror element, (the above figure 1c, mirror D), a first concave mirror element (the above figure 1c, concave mirror E) and a second concave mirror element (the above figure 1c, mirror F) for a first optical path, (green light beam optical path A in the figure 1a above is an example of a first optical path), wherein the concave mirror elements are parabolic, (the above figure 1c shows mirrors 7, E, F are not different from parabolic mirror).   
                  Although Pape does not teach the first mirror element having a first mirror element portion located adjacent to the first concave mirror element, the second mirror element having a second mirror element portion located adjacent to the second concave mirror element, Yi teaches, (the following Figure 2, mirrors G, 2, 4 are adjacent; the following Figure 4, mirrors H, 12A, 13A are adjacent). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Pape by having a mirror element portion located adjacent to the concave mirror element in order to reflect light beam with different light paths.  Therefore, the arguments are not found persuasive.


[AltContent: arrow][AltContent: textbox (G)]
    PNG
    media_image4.png
    2145
    2560
    media_image4.png
    Greyscale



[AltContent: arrow][AltContent: textbox (H)]
    PNG
    media_image5.png
    1089
    1715
    media_image5.png
    Greyscale


                      8. CLAIMS 4, 14: 
                      With respect to Appellants’ arguments on page 26, regarding to the rejection(s) of claim(s) 4, 14, the examiner respectfully disagrees.  Appellants argue “Pape et al., Yi et al. and Barritault et al. provide no suggestion or teaching for a radiation source that is configured to emit at least a beam of radiation along a first optical path such the beam of radiation intersects itself at least twice”.  However, this is not found persuasive as discussed in the response to arguments against the rejections of claims 1, 11 and claims 2, 12 above.  
                   Claims 4, 14 require the wall element has an essentially pentagonal or hexagonal cross section. As indicated in the Final Office Action, this limitation has been taught by Barritault, (figures 5, 6).


           (V) Conclusion
           As explained in the above explanation, claims 1-6, 10-16, 20-22 do contain subject matter which has been already disclosed in Pape’s and Yi’s and Barritault’s references.  

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
            March 5, 2021
            /Tri T Ton/  	
            Primary Examiner Art Unit 2877

Conferees:
/Kara E. Geisel/             Supervisory Patent Examiner, Art Unit 2877                                                                                                                                                                                                       Supervisory Patent Examiner, Art Unit 2877



/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                        

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on February 18, 2019.